Citation Nr: 1625527	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-07 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to an effective date earlier than October 6, 2010 for the grant of service connection for diabetes mellitus, type II.  

3.  Entitlement to payment of nonservice-connected pension benefits.  

4.  Entitlement to service connection for restless leg syndrome with trouble sleeping.  

5.  Entitlement to service connection for very bad teeth and gums.  

6.  Entitlement to service connection for fungus on feet with bad toe nails.  

7.  Entitlement to service connection for flat feet with fallen collapsed arches.  

8.  Entitlement to service connection for skin cancer.  

9.  Entitlement to service connection for macular degeneration, cataracts, to include as a result of his in-service herbicide exposure and/or as secondary to a service-connected disability.  

10.  Entitlement to service connection for migraines.  

11.  Entitlement to service connection for smoking and related ailments.  

12.  Entitlement to service connection for voice box ailments.  

13.  Entitlement to service connection for low blood pressure, hypotension.  

14.  Entitlement to automobile and adaptive equipment or adaptive equipment.  

15.  Entitlement to service connection for hair on head turning white at age 26.  

16.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to diabetes mellitus, type II.  

17.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eric Gang, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from May 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2011 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran perfected a timely appeal of these decisions in March 2014.  

To establish jurisdiction over the psychiatric disorder claims, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Thus, the Board is granting this aspect of the Veteran's appeal. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  

Lastly, the Veteran submitted additional medical evidence, and specifically a letter issued by his private psychiatrist, which was dated in October 2009, and which pertained to his petition to reopen his claim seeking service connection for PTSD.  The submission of this evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to service connection for an eye disability and rheumatoid arthritis, both of which to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, VA received notification from the Veteran's representative in March 2016 to the effect that the Veteran no longer intended to appeal his claims seeking a higher rating for service-connected diabetes mellitus, type II; and he no longer sought service connection for restless leg syndrome with trouble sleeping, bad teeth and gums, fungus on feet with bad toenails, flat feet with fallen arches, skin cancer, migraines, smoking and related ailments, voice box ailments, low blood pressure (hypotension), and hair on head turning white at age 26.  In addition, the Veteran no longer sought an effective date prior to October 6, 2010 for the grant of service connection for diabetes mellitus; he no longer sought entitlement to automobile and adaptive equipment or adaptive equipment; and he no longer sought entitlement to nonservice connected pension benefits.  

2.  An unappealed August 1993 rating decision denied service connection for PTSD on the basis that the evidence did not demonstrate a confirmed diagnosis of PTSD that was causally or etiologically related to the Veteran's military service.  

3.  An unappealed August 1993 rating decision denied the petition to reopen the claim of service connection for a psychiatric disorder on the basis that the evidence did not reflect that the Veteran had a psychiatric disorder that was causally or etiologically related to his military service.  

4.  The evidence received since the August 1993 rating decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating his claim for an acquired psychiatric disorder, to include PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claims seeking a higher rating for service-connected diabetes mellitus type II; an effective date earlier than October 6, 2010 for the grant of service connection for diabetes mellitus type II; entitlement to payment of nonservice-connected pension benefits; entitlement to automobile and adaptive equipment or for adaptive equipment only; and entitlement to service connection for restless leg syndrome with trouble sleeping; very bad teeth and gums; fungus on feet with bad toenails; flat feet with fallen collapsed arches; skin cancer; migraines; smoking and related ailments; voice box ailments; low blood pressure; and hair on head turning white by age 26, by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The August 1993 rating decision which denied service connection for an acquired psychiatric disorder and PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

3.  The evidence received subsequent to the August 1993 rating decision is new and material, and the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, anxiety disorder NOS, bipolar disorder NOS, psychotic disorder NOS, and panic disorder without agoraphobia, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his claim seeking service connection for an acquired psychiatric disorder and PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, by way of the March 2016 letter, withdrew his appeal of the claim seeking a higher rating for service-connected diabetes mellitus, type II, as well as his claim for an effective date earlier than October 6, 2010 for the grant of service connection for diabetes mellitus.  In addition, the Veteran, through his attorney, withdrew his claims seeking entitlement to payment of nonservice-connected pension benefits; entitlement to automobile and adaptive equipment or for adaptive equipment only; entitlement to service connection for restless leg syndrome with trouble sleeping; entitlement to service connection for very bad teeth and gums; entitlement to service connection for fungus on feet with bad toenails; entitlement to service connection for flat feet with fallen collapsed arches; entitlement to service connection for skin cancer; entitlement to service connection for migraines; entitlement to service connection for smoking and related ailments; entitlement to service connection for voice box ailments; entitlement to service connection for low blood pressure; and entitlement to service connection for hair on head turning white by age 26.  In several statements issued by the Veteran's attorney, it was noted that the Veteran only wished to pursue his claims seeking service connection for an acquired psychiatric disability, and his claims seeking service connection for rheumatoid arthritis and eye problems, both of which to include as secondary to service-connected diabetes.  As such, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  

II.  Claims to Reopen

In the current appeal, the Veteran contends that he developed a number of psychiatric disorders, to include PTSD and depression, as a result of his in-service experiences, particularly while serving in Vietnam.  In this regard, the Board observes that the Veteran's claim seeking service connection for PTSD as well as his claim seeking service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, were last considered and denied in the August 1993 rating decision.  The Veteran was notified of this decisions and of his appellate rights; however, he did not submit a notice of disagreement with regard to this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

As noted above, in the August 1993 rating decision, the AOJ denied service connection for PTSD on the basis that the evidence did not demonstrate a confirmed diagnosis of PTSD that was causally or etiologically related to the Veteran's military service.  The AOJ also denied the petition to reopen the claim seeking service connection for an acquired psychiatric disorder on the basis that the evidence was not new and material.  Namely, the evidence did not reflect that that the Veteran had a psychiatric disorder that was related to his military service.  Evidence received since the August 1993 rating decision includes an October 2014 medical report issued by the Veteran's private psychiatrist, A.I., M.D.  In this report, Dr. I. determined that the Veteran met the DSM-IV criteria for PTSD, anxiety disorder not otherwise specified (NOS), panic disorder without agoraphobia, bipolar disorder NOS, psychotic disorder NOS, provisional schizoaffective disorder, and bipolar disorder.  Dr. I. also determined that it is as likely as not that the Veteran's psychiatric disabilities, to include his PTSD, had their onset in the military.  In addition, Dr. I. also determined that any underlying psychiatric problems in the affective/bipolar realm were aggravated by military service.  

This evidence is new, in that it was not previously of record.  Further, the Board finds this evidence to be material because it addresses the possibility of an etiological link between the Veteran's acquired psychiatric disorders (to include his PTSD) and his military service.  Because the RO in August 1993 denied the claim because the evidence did not reflect that the Veteran had a psychiatric disorder that was incurred in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection

The Veteran contends that his current psychiatric problems originated in, and are the result of, several traumatic experiences he encountered while serving in the military.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including psychoses, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843 -39852 (July 13, 2010).  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.  

Review of the service personnel records reflect that the Veteran served in the Republic of Vietnam from December 1969 to November 1970.  The Veteran's service treatment records reflect that the clinical evaluation of his psychiatric system was shown to be normal at the July 1968 enlistment examination.  The Veteran also denied a history of depression, excessive worry, frequent trouble sleeping, or nervous trouble of any sort in his medical history report.  The remainder of the Veteran's service treatment records is negative for any complaints of, or treatment for psychiatric problems.  The Veteran, however, was seen at the Emergency Room in September 1971 with complaints of nervousness because he had recently gone AWOL (absent without leave), and was now back on the job.  At the December 1971 separation examination, the clinical evaluation of the psychiatric system was shown to be normal.  In the Notes section, however, the medical examiner noted that the Veteran had "nervous" problems, and in the medical history report, the Veteran did report a history of nervous trouble.  In addition, in the "Physician's Summary and Elaboration of all Pertinent Data" section, the military examiner noted that the Veteran was "nervous" about returning to the Republic of Vietnam.  

VA treatment records dated in January 1972 reflect that the Veteran was seen one week following his discharge from service.  The treatment provider noted that the Veteran was unable to adjust and extremely nervous.  During a subsequent treatment visit, the Veteran reported to feel nervous and unable to adjust to civilian life.  He also reported to have a poor appetite and impaired sleep patterns.  The treatment provider concluded that the Veteran suffered from adjustment problems and hoped that these problems would go away very soon.  

In a statement dated in June 1972, the Veteran's brother wrote that the Veteran was having a difficult time adjusting to civilian life since being discharged from service.  According to the Veteran's brother, the Veteran kept irregular hours, could not maintain a job or pay his bills, and seemed generally disinterested in everything.  A January 1973 VA hospital report reflects that the Veteran was admitted to the hospital with complaints of general nervousness, moodiness, and an inability to hold a job.  On admission, he was alert, spoke freely in an emotionally labile fashion about his difficulties, and he did not appear depressed or show any evidence of a thought disorder.  The nursing staff notes reflect that he was sociable with personnel and with those patients who are in good contact.  At disposition staff, he claimed to be more self-confident, and he announced plans to pursue a career as a nursing assistant or possibly a nurse.  

During a September 1986 VA treatment visit, the Veteran stated that he was currently having serious family problems and had recently moved out of his family home.  The Veteran further stated that he was having difficulty coping and sleeping and had undergone psychiatric hospitalization for three weeks in 1972.  The treatment provider noted that the Veteran appeared anxious and exhibited rapid speech, a flushed face and a talkative nature.  A December 1986 psychiatric outpatient report reflects that the Veteran had been to the VA clinic in the past to discuss his job-related stress.  He also reported other stressors due to his wife's upcoming surgery, and further described feeling tense, nervous, and trapped in his present job.  The Veteran denied any significant depression or suicidal ideas, and his insight and judgment were shown to be intact.  VA outpatient records dated in March 1989 reflect that the Veteran complained of periods of hyperactivity, inability to sleep, and destructiveness.  It was further noted that the Veteran had been involved in PTSD groups.  A March 1990 VA progress note reflects that the Veteran was experiencing adjustment problems.  The Veteran stated that he had not been able to hold a job for some time and had become depressed over the loss of his family through a recent divorce.  The treatment provider noted that the Veteran appeared to be quite manic and his mind appeared to race from one thought to another.  A June 1991 PTSD individual note reflects that the Veteran continues to appear apprehensive and upset as a result of his current life situation which has been further complicated by his stepdaughter moving into his home.  According to the Veteran, his home situation has turned into a verbal battle.  

During an October 1992 treatment visit, the Veteran recounted that his wife had been in ill-health and had problems with his former wife.  The Veteran stated that he would like a mild sedative to help him sleep and was diagnosed with having bipolar disorder.  

At the March 1994 VA examination, the Veteran stated that his emotional status had been terrible for the past twenty years.  He recalled having been hospitalized in 1972 for a three week period, and stated that he had been receiving continual psychiatric care since.  During the evaluation, he reported to experience pain in both shoulders, emotional trauma, and he reported loss of family and children.  Physical examination of the skin; lymphatic and hemic systems; head, face and neck; nose, sinuses, mouth and throat; ears, eyes; cardiovascular system; varicose veins; respiratory system; digestive system; hernia; and genitourinary system was negative for any abnormalities.  Physical examination of the musculoskeletal system was also negative for any abnormalities.  Upon conducting an evaluation of the psychiatric system and personality, the treatment provider observed that the Veteran appeared somewhat paranoid and blamed the United States government for his smoking, drinking and loss of family and children.  The treatment provider determined that the Veteran was capable of managing his benefit payments in his own best interest without restriction.  Subsequent treatment records reflect an assessment of bipolar disorder.  

During the September 1995 VA Compensation and Pension examination, the Veteran reported multiple psychiatric problems which date all the way to his Vietnam service.  His PTSD symptoms include extreme nervousness, fear of authority, extreme hypervigilance, irritability, intrusive thoughts about children and their welfare which he relates to seeing children die in Vietnam, and complaints of having his fingers blown off.  The Veteran's bipolar symptoms include marked lability of mood, alternating between depression, agitation and euphoria.  The treatment provider noted that the Veteran had received treatment at the PTSD clinic since 1990, and was treated intermittently for his bipolar disorder.  It was noted that the Veteran had stopped taking his Lithium in 1993, and had resumed psychiatric care in the Mental Hygiene clinic.  The VA treatment provider noted that the treatment had helped minimally, but he is trying to make a commitment, and realized it will take a long time.  The objective medical findings reflect that the Veteran was mildly pressured, anxious, and disorganized, and his psychomotor rate was moderately accelerated.  The Veteran's thoughts were rambling and somewhat disorganized, consistent with a moderate degree of agitation.  The Veteran's range of affect is flat except for signs of moderate anxiety.  No overt depressive affect was expressed on examination but the Veteran did verbalize ideas of helplessness and hopelessness, and he stated that he would rather be dead.  However, he denied any suicidal or homicidal ideas, and he did not exhibit any psychotic manifestations.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD, bipolar disorder mixed, and alcohol abuse/dependence that is in remission.  

VA treatment records dated from November 2001 to February 2004 reflect that the Veteran received ongoing treatment and care for his bipolar affective disorder.  

A September 2007 VA primary care note reflects that the Veteran presented with an assortment of psychiatric and medical problems.  The Veteran reported to experience anxiety and depression, and he stated that he takes 75 milligrams of lamotrigine twice a day to help with his mood, and one milligram of clonazepam at night.  Based on her discussion with, as well as her evaluation of the Veteran, the VA treatment provider assessed the Veteran with diagnoses of anxiety and depression.  

The Veteran filed a claim seeking service connection for PTSD in October 2010.  In a November 2010 statement, the Veteran provided his in-service stressors and recalled how the military base he was stationed at endured several mortar attacks in service.  According to the Veteran, he always lived in fear that full-scale fighting would erupt.  

The Veteran was afforded a VA psychiatric examination in April 2011.  During the evaluation, the VA examiner reviewed the Veteran's medical history and noted that he experienced a difficult childhood with similar problems extending into his military experience and subsequent experiences.  The VA examiner also observed that the Veteran attributed all his problems to the military.  With regard to his relevant mental health history, the VA examiner noted that the Veteran's initial psychiatric contact was dated in January 1972 when he was hospitalized for three weeks at a VA Hospital.  Since that time, the Veteran has been intermittently involved in mental health services, frequently changed his providers due to his belief he was being treated improperly, and an evolving discontent with the system of care.  According to the Veteran, his stressors included being abused as a child by his father and peers, his military experiences, and the unsuccessful processing of VA claims and inadequate VA care he received.  When asked whether the second stressor (military experiences) was adequate enough to support a diagnosis of PTSD, the examiner responded that it was, and further noted that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  

With respect to Criterion A, the examiner noted that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The examiner also noted that the Veteran's response involved intense fear, helplessness or horror.  With respect to Criterion B, the examiner noted that the traumatic event is persistently reexperienced through recurrent and distressing recollections of the event, including images, thoughts or perceptions; through recurrent distressing dreams of the event; and through intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events.  With respect to Criterion C, the VA examiner noted that the Veteran attempts to avoid thoughts, feelings or conversations associated with the trauma, and he experiences feelings of detachment or estrangement from others.  As for Criterion D, the VA examiner noted that the Veteran exhibits persistent symptoms of increased arousal that were not present before the trauma, to include irritability or outburst of anger, and signs of hypervigilance.  With respect to Criterion E, the examiner noted that the duration of the symptoms described above in Criterion B, C, and D had lasted more than one month.  As for Criterion F, the VA examiner determined that the Veteran's PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Board notes that the Veteran met all of the PTSD diagnostic criteria.  The record reflects that the Veteran's PTSD is manifested by a depressed mood, anxiety, a suspicious nature, panic attacks that occur more than once a week, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, an inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and persistent delusions or hallucinations.  The examiner acknowledged that a diagnosis of PTSD was offered as early as 1992, but was later changed to bipolar disorder.  According to the examiner, although the Veteran may experience many symptoms associated with PTSD, the diagnosis that best captures his functioning is a personality disorder.  The examiner noted that the Veteran externalizes responsibility for most of his symptoms or problems, does not respond directly to many questions, and seeks to utilize this opportunity to offer tangential and somewhat associational laments about various topics and experiences.  The VA examiner did diagnose the Veteran with diagnoses of bipolar disorder, anxiety disorder not otherwise specified (NOS), and personality disorder NOS with borderline, narcissistic and obsessive compulsive features.  

An April 2011 letter from the SSA reflects that the Veteran is currently receiving benefits from the SSA.  However, a response to a request for the Veteran's SSA records reflected that the medical records had been destroyed.  

In an October 2011 statement, the Veteran stated that he was stationed in quadrant IV in South Vietnam during which time he worked on and inside the CH-47 helicopters which carried all conceivable cargo.  

At the June 2012 VA psychiatric examination, the VA examiner determined that the Veteran had been diagnosed with having PTSD.  The examiner also noted that the Veteran had diagnoses of bipolar disorder, anxiety disorder NOS, and personality disorder NOS with borderline, narcissistic, paranoid and obsessive compulsive features.  When asked whether it was possible to differentiate what symptoms were attributable to each diagnosis, the examiner responded that it was not, and noted that the Veteran's symptoms could be accounted for by two or more of the diagnoses rendered.  According to the examiner, the Veteran's occupational and social impairment with regard to all mental diagnoses resulted in total occupational and social impairment.  When asked to differentiate what portion of the occupational and social impairment was caused by each mental disorder, the examiner determined that the Veteran's symptoms and their impact upon employment/occupational functioning can be accounted for by two or more of the diagnoses rendered.  The examiner further determined that the Veteran's psychiatric symptoms were manifested by a depressed mood, anxiety, suspiciousness, gross impairment in thought processes or communication, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The examiner also wrote that the Veteran had other symptoms attributable to PTSD, to include grandiosity and paranoia, and that the Veteran was extremely disgruntled and argumentative if the clinician engaged with him in his complaints and objections.  According to the examiner, the Veteran's thinking also tends to be obscure and global, and he is very deliberate in seeking to assert his claim.  The examiner wrote that the Veteran seemed to deny many of the symptoms that seemed obvious, including impaired social/interpersonal relationships.  It was noted that while endorsing panic attacks, the Veteran did not describe them accurately, and insisted that his description of general anxiety constituted panic attacks.  According to the examiner, the Veteran was profoundly disgruntled and sought to engage in verbal conflict during the interview.  The Veteran was also frustrated by his inability to engage the clinician in such interaction.  The examiner noted that although he exhibited or reported symptoms that would probably fulfill the diagnostic criteria for PTSD, this was not the most parsimonious diagnosis, as the Veteran's personality disorder NOS and bipolar disorder more accurately reflected his current condition.  However, according to the examiner, it cannot be determined without surmise if his military experiences exacerbated conditions arising from his pre-military experiences, or if what he now experiences is a logical progression of an untreated existing condition.  

When asked to resolve conflicting opinions of record, the examiner wrote that it is possible for an event to fulfill the requirements of Criterion A for a diagnosis of PTSD without that diagnosis being rendered.  The examiner also explained that it was not possible to differentiate the symptoms attributable to each diagnosis rendered but that anxiety, emotional liability, impaired interpersonal relationships and compromised social functioning are all symptoms of two or more of the disorders diagnosed.  According to the examiner, while re-experiencing symptoms are more commonly associated with PTSD (which is not diagnosed), it can also occur as ruminative thinking which can be found in these same disorders.  The examiner further wrote that because the Veteran blamed all of his problems on the military during the previous examination, it was not possible to assess or differentiate the impact of his childhood experiences on his current functioning, except to note that his symptoms seemed to be a progression, and not an exacerbation, of those experienced (and not denied/minimized) in childhood.  According to the examiner, as noted in the previous evaluations and reports, the Veteran clearly does manifest some symptoms and traits of PTSD, and also fulfills the criteria for a rendering of that diagnosis, "except that the diagnosis is not the most parsimonious with his functioning and the totality of his condition."  The examiner also opined that while it is possible that his military services exacerbated or perpetuated his childhood trauma and their impact upon his functioning, his approach to the interview, including selective and forced recitation of his symptoms and position does not provide sufficient basis to render that opinion.  

The examiner further noted that "in the report of his consultation with [Dr. G., the Veteran] indicated his intent to portray his symptoms in the worst possible light, and this seemed to continue during this session."  According to the examiner, "responses to questions were often tangential, and he repeatedly utilized the term exacerbated to account for how the military had impacted his symptoms, even while denying that his childhood experiences were a relevant consideration."  In addition, in responding to questions about frequency of symptoms, the Veteran insisted upon unbelievable frequencies of their occurrence (e.g. panic attacks 50 to 60 percent of the time, thoughts of Vietnam 65 to 85 percent of the time), accounts which contradicted other accounts of his behavior and functioning.  According to the examiner, when asked about such disparities, the Veteran either refused to clarify or insisted that these accounts were plausible and true.  Without resorting to surmise or speculation, the examiner concluded that no opinion could be offered on the referral issue of whether Veteran's current conditions have been exacerbated by his military service.  

The Veteran's claims file was subsequently referred to a private psychiatrist, A.I., M.D., who conducted a comprehensive review of the claims file.  Based on his review of the Veteran's claims file and medical records, as well as the conflicting VA examinations dated in August 2011 and June 2012, in an October 2014 report Dr. I. determined that the Veteran met the DSM-IV criteria for PTSD, anxiety disorder NOS, panic disorder without agoraphobia, bipolar disorder NOS, psychotic disorder NOS, provisional schizoaffective disorder (bipolar type), and personality change secondary to medical problems as a result of a concussion at the age of twelve.  Specifically, Dr. I. noted that the Veteran presented with symptoms in the affective and psychotic realms, with development of PTSD as a result of spending one year in Vietnam under very significant stress in a zone where there was active military activity being conducted during his presence there.  Dr. I. agreed with the August 2011 VA examiner's assertion that the Veteran's claimed psychiatric disorder clearly and unmistakably existed prior to service, and was aggravated beyond its natural progression by an in-service injury, event or illness.  In reaching this determination, Dr. I. observed the presence of a preexisting condition that was related to the genetic makeup of the Veteran, as well as the presence of some preexisting conditions related to external stressors such as head injury/concussion with residuals at the age of twelve that consequently was aggravated by one year of active military service.  According to Dr. I., the Veteran had a preexisting condition that was aggravated beyond its natural progression by in-service injuries, and the Veteran also developed psychiatric problems in the anxiety realm, to include PTSD symptomatology.  Dr. I. observed evidence of professional weakness/deficiencies in the June 2012 VA medical opinion, noting that the examiner, rather than objectively reviewing the available data which was in abundance in the VA records, emphasized and focused on information provided by a person who has a verifiable mental health illness, and who presented with hypomanic symptoms.  According to Dr. I., any experienced psychiatrist would agree that if a person is hypomanic, "he presents with grandiosity, with proclivity to prevaricate, with proclivity to be easily agitated, angry and confrontation with the evaluator."  Dr. I. noted that the goal of a mental health provider is to conduct an independent evaluation to obtain information, and then compare it with objective clinical data, and also to take into consideration the fact that the patient may be an unreliable historian as a result of his underlying significant and chronic psychiatric problems.  Dr. I. observed that the current data in the June 2012 VA examination report reflected that the clinical psychologist mostly emphasized the abnormal psychiatric behavior exhibited by the Veteran during the evaluation, "without explanation and delineation and demarcation of data between what will be of clinical value, such as abnormal mental status noted by the clinical psychologist during the assessment, and the validity of such data for the process of providing an opinion."  

Dr. I. went on to discuss the medical research underlying the origin and development of bipolar disorder and schizophrenia, and determined there to be a significant amount of data indicating that in order to develop bipolar disorder, psychotic disorder, or a combination of both, one would need to have a genetic predisposition to this, and this can take a reasonable amount of time-sometimes 20 years in duration.  

Based on his review of the medical records, as well as his understanding of the medical principles as they currently stood, Dr. I. wrote that the Veteran was under a high level of stress for one year in Vietnam when he was in his late teens and early twenties, and a combination of these factors could be considered as risk factors precipitating the development of his bipolar disorder.  Dr. I. also wrote that people who will develop PTSD already have a predisposition to development of PTSD.  According to Dr. I., the Veteran more likely than not was predisposed to developing underlying psychiatric problems in the affective/bipolar and psychotic realm.  Being in the Army, serving one year in Vietnam, and being the subject of significant consistent stress for one year led to the release of stress hormones, which will lead to changes in biochemistry of the brain, and will interact with part of the brain including the amygdala and hypothalamus where the specific receptors for these hormones in the brain tissue are located.  In summary, Dr. I. determined that the Veteran presented with preexisting factors which are related to the predisposition to develop psychiatric symptoms in the affective and anxiety realms.  Dr. I. also noted that the Veteran had a preexisting injury in the form of his closed head injury/traumatic brain injury/concussion with residuals at the age of twelve, which predisposed him to the development of underlying psychiatric problems, and consequently

with exposure to very significant and severe stressors being one year in a zone where there was active war where he was a participant, this led to exacerbation of underlying psychiatric problems in the [a]ffective realm, also aggravating his conditions related to the development of psychotic symptomatology and development as a result of stressors psychiatric symptoms in the [a]nxiety realm, including symptoms of PTSD. 

Based on Dr. I's review of the claims file and understanding of the facts and medical principles as they stood, he determined that it was at least likely as not that the Veteran's acquired psychiatric disabilities were related to his military service, adding that some of the psychiatric problems, to include his PTSD, had their onset in service.  Dr. I. also determined that some of these psychiatric disorders were aggravated by his military service.  Specifically, Dr. I. noted that the Veteran's underlying psychiatric problems in the affective/bipolar realm were aggravated by his military service because it led to the development of comorbidity for bipolar disorder presentation.  According to Dr. I., based on the available data, comorbid conditions will increase the severity and the debilitating effect of bipolar disorder on the functioning of such individual.  Therefore, Dr. I. found that the Veteran's bipolar disorder was aggravated by his military service, to include the consequent development of some psychotic symptomatology.  

In light of the Veteran's competent and credible assertions of ongoing psychiatric problems since service, and given the Veteran's current diagnoses of PTSD, anxiety disorder NOS, panic disorder without agoraphobia, bipolar disorder NOS, psychotic disorder NOS, and provisional schizoaffective disorder, the service treatment records which revealed signs and symptoms of psychiatric problems, which may have been earlier manifestations of the Veteran's psychiatric problems, and the August 2011 VA medical opinion, as well as the October 2014 private opinion, and without making a specific determination as to which disorders pre-existed his service, and which disorders had their onset in service, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for an acquired psychiatric disorder, variably diagnosed as PTSD, anxiety disorder NOS, panic disorder without agoraphobia, bipolar disorder NOS, psychotic disorder NOS, and provisional schizoaffective disorder will be granted.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, variably diagnosed as PTSD, anxiety disorder NOS, panic disorder without agoraphobia, bipolar disorder NOS, psychotic disorder NOS, and provisional schizoaffective disorder, is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

The appeal of the claim seeking a higher rating for service-connected diabetes mellitus, type II, is dismissed.  

The appeal of the claim for an effective date earlier than October 6, 2010 for the grant of service connection for diabetes mellitus is dismissed.  

The appeal of the claim seeking entitlement to payment of nonservice-connected pension benefits is dismissed.  

The appeal of the claim seeking entitlement to automobile and adaptive equipment or for adaptive equipment only, is dismissed.  

The appeal of the claim seeking entitlement to service connection for restless leg syndrome with trouble sleeping is dismissed.  

The appeal of the claim seeking entitlement to service connection for very bad teeth and gums is dismissed.  

The appeal of the claim seeking entitlement to service connection for fungus on feet with bad toenails is dismissed.  

The appeal of the claim seeking entitlement to service connection for flat feet with fallen collapsed arches is dismissed.  

The appeal of the claim seeking entitlement to service connection for skin cancer is dismissed.  

The appeal of the claim seeking entitlement to service connection for migraines is dismissed.  

The appeal of the claim seeking entitlement to service connection for smoking and related ailments is dismissed.  

The appeal of the claim seeking entitlement to service connection for voice box ailments is dismissed.  

The appeal of the claim seeking entitlement to service connection for low blood pressure is dismissed.  

The appeal of the claim seeking entitlement to service connection for hair on head turning white by age 26 is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  

Entitlement to service connection for an acquired psychiatric disorder, variably diagnosed as PTSD, anxiety disorder NOS, panic disorder without agoraphobia, bipolar disorder NOS, psychotic disorder NOS, and provisional schizoaffective disorder is granted.  


REMAND

The Veteran contends that his rheumatoid arthritis and eye problems are secondary to his service-connected diabetes mellitus.  Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran has also contended that his eye problems are a result of his in-service herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  The Veteran's service personnel records establish that he served in the Republic of Vietnam from December 1969 to November 1970.  As such; it is presumed that he was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).  Although the Veteran's current eye disability is not a recognized presumptive disorder of herbicide exposure, the possibility exists that his eye disability is related to herbicide exposure on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran was afforded a VA examination in connection to his eye problems in June 2012.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a cataract condition in both eyes, and a retinal condition (diagnosed as maculopathy) in the right eye.  The VA examiner further determined that the Veteran's claimed bilateral eye disability is less likely than not proximately due to or the result of the Veteran's service connected diabetes.  In reaching this determination, the examiner acknowledged that diabetes is a risk factor for developing cataracts, but noted that the Veteran had been a smoker for the past forty-seven years, which is also a risk factor for developing cataracts.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this case, the Board does not find the June 2012 opinion to be adequate.  In this regard, the record remains unclear as to whether the Veteran's service-connected diabetes aggravated his current bilateral eye disability.  The Veteran also contends that his rheumatoid arthritis is secondary to his diabetes mellitus.  An August 2003 x-ray of the right shoulder revealed an impression of minimal degenerative changes in the right acromioclavicular (AC) joint.  The Veteran has also submitted an internet medical article which addressed the potential connection between rheumatoid arthritis and diabetes mellitus.  In light of this additional evidence, another remand is necessary for additional VA examinations and opinions addressing the etiology of the claimed eye disability and rheumatoid arthritis.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  Ask the Veteran to identify all locations of VA treatment or evaluation for his claimed disorders and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto dated from December 2013 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Once these records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any unilateral or bilateral eye disability present.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  For any eye disability diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded herbicide exposure in-service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing discomfort or problems associated with his eyes since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that any eye disability had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any eye disability diagnosed on examination, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus.  If the examiner finds that the diabetes mellitus has not caused the eye disability but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any eye disability.  If a baseline is established, the examiner should comment on how much any eye disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the examiner finds that any eye disability is not related to his service, and/or secondary to his service-connected diabetes mellitus then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his rheumatoid arthritis.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  For any rheumatoid arthritis diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing discomfort or problems associated with his shoulders since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that any rheumatoid arthritis had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any rheumatoid arthritis diagnosed on examination, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus.  If the examiner finds that the diabetes mellitus has not caused the rheumatoid arthritis but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any rheumatoid arthritis.  If a baseline is established, the examiner should comment on how much any rheumatoid arthritis has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the examiner finds that the rheumatoid arthritis is not related to his service, and/or secondary to his service-connected diabetes mellitus then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

4. After completing the requested actions and any additional notification and/or development deemed warranted, the remaining claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


